DETAILED ACTION
This is in response to communication filed on 7/14/2021.
Status of Claims
Claims 1 – 20 are pending, of which claims 1 and 9 are in independent form.

Double Patenting
The provisional double patenting rejection over claims 1 – 20 of co-pending Application No. 16/430617 is maintained as Applicant has stated that this rejection will be addressed upon indication that claims 1 – 20 are otherwise allowable.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3 and 9 – 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ngo et al., U.S. Patent Application 2017/0277651 (hereinafter referred to as Ngo) (from Applicant’s IDS).

	Referring to claim 1, Ngo discloses “A heterogeneous bus bridge circuit comprising: a primary port coupled to a radio frequency front-end (RFFE) master via an RFFE bus; at least one first auxiliary port coupled to at least one first slave via at least one first auxiliary bus; at least one second auxiliary port coupled to at least one second slave via at least one second auxiliary bus” (Fig. 4 and [0047] RFFE 62 “to communicate with other devices” and SuBUSA/SuBUSB with slave devices 72(0)-72(7)); “and a bridge controller configured to: receive a predefined RFFE command sequence corresponding to the heterogeneous bus bridge circuit and comprising an indication that uniquely identifies at least one selected auxiliary bus among the at least one first auxiliary bus and the at least one second auxiliary bus for communication with the RFFE master; and activate at least one selected auxiliary port coupled to the at least one selected auxiliary bus among the at least one first auxiliary port and the at least one second auxiliary port in response to receiving the predefined RFFE command sequence” (Fig. 5 along with [0056] RFFE command is sent to the bridge bus controller, check to see if the USID matches a first single wire bus, if match the bridge bus controller sends it on the first single wire communication bus.  Specifically, in [0056] "The bridge bus controller checks to see if the USID in the command is a match for any of the slave devices or the bridge (step 88), and if not, the bridge bus controller waits for another RFFE command. If the USID is a match, then the bridge bus controller checks to see if the USID matches a first single wire communication bus (such as first single wire communications bus 12A, FIG. 1) (step 90)." [0059] “checks to see if the USID matches a second single wire bus,” if match the bridge bus controller sends it on the second single wire communication bus.  Note that ‘activate’ the port is broadly interpreted to include sending communications on said port).

	As per claim 2, Ngo discloses “configured to be identified by a specially assigned unique slave identification (USID) between hexadecimal value one (0x1) and hexadecimal value fifteen (0xF)” ([0008] 4-bit USID), “wherein the bridge controller is further configured to activate the at least one selected auxiliary port in response to receiving the predefined RFFE command sequence comprising the specially assigned USID” (Fig. 5 along with [0056] RFFE command is sent to the bridge bus controller, check to see if the USID matches a first single wire bus, if match the bridge bus controller sends it on the first single wire communication bus. [0059] check to see if the USID matches a second single wire bus, if match the bridge bus controller sends it on the second single wire communication bus.  Note that ‘activate’ the port is broadly interpreted to include sending communications on said port).

	As per claim 3, Ngo discloses “each of the at least one first auxiliary bus and the at least one second auxiliary bus is configured to support a plurality of USIDs between hexadecimal value one (0x1) and hexadecimal value fifteen (0xF) excluding the specially assigned USID” (Fig. 7 and [0008] 4-bit USID).

Referring to claim 9, claim 1 recites the corresponding limitations as that of claim 9.  Therefore, the rejection of claim 1 applies to claim 9. 
Further, Ngo discloses “An apparatus comprising: a radio frequency front-end (RFFE) bus and an RFFE master coupled to the RFFE bus; at least one first auxiliary bus and a plurality of first slaves coupled to the at least one first auxiliary bus; at least one second auxiliary bus and a plurality of second slaves coupled to the at least one second auxiliary bus; and a heterogeneous bus bridge circuit” of claim 1 (Fig. 4 and [0047] RFFE 62 “to communicate with other devices” and SuBUSA/SuBUSB with slave devices 72(0)-72(7)).

Note, claim 10 recites the corresponding limitations of claim 2.  Therefore, the rejection of claim 2 applies to claim 10.

Note, claim 11 recites the corresponding limitations of claim 3.  Therefore, the rejection of claim 3 applies to claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ngo in view of Applicant’s Admitted Prior Art (hereinafter referred to as AAPA).

	As per claim 4, Ngo discloses “the RFFE bus is configured to communicate RFFE command sequences and data payloads” “and each of the at least one first auxiliary bus and the at least one second auxiliary bus comprises a single-wire bus (SuBUS) configured to communicate SuBUS command sequences and data payloads” (Fig. 4 and [0045] – [0047] RFFE 62 “to communicate with other devices” and SuBUSA/SuBUSB with slave devices 72(0)-72(7)).
	Ngo does not appear to explicitly disclose the RFFE bus operating “at a first data rate” and each of the SuBUS “operating at a second data rate different from the first data rate.”
	However, AAPA discloses the RFFE bus operating “at a first data rate” and each of the SuBUS “operating at a second data rate different from the first data rate” (Fig. 1 and [0010] RFFE operates at a first data rate and a single-wire serial bus operates at a second data rate slower than the first data rate).
Ngo and AAPA are analogous art because they are from the same field of endeavor, which is RFFE communication conversion.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ngo and AAPA before him or her, to modify the teachings of Ngo to include the teachings of AAPA so that the RFFE operates at a first data rate and SuBUS operates at a second data rate. 

Therefore, it would have been obvious to combine AAPA with Ngo to obtain the invention as specified in the instant claim.

	As per claim 5, Ngo discloses “the bridge controller is further configured to: receive an RFFE register-write command sequence via the primary port; convert the RFFE register-write command sequence to a SuBUS register-write command sequence; and provide the SuBUS register-write command sequence to the at least one selected auxiliary port” (Fig. 5 and [0056] RFFE write command, translate to SuBUS command and send on single wire communications bus).

Note, claim 12 recites the corresponding limitations of claim 4.  Therefore, the rejection of claim 4 applies to claim 12.

Claims 13 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ngo in view of AAPA, as applied to claims 4, 5, and 12 above, further in view of Decesaris et al., U.S. Patent Application 2015/0019782 (hereinafter referred to as Decesaris).

As per claim 13, Ngo discloses “the bridge controller is further configured to:  receive a first predefined RFFE command sequence corresponding to the heterogeneous bus bridge circuit and configured to identify the at least one first auxiliary Fig. 5 steps 86, 90, 124, 128 receiving RFFE commands and identifying the appropriate SuBUS); “receive at least one first RFFE register-write command sequence corresponding to a selected first slave among the plurality of first slaves; convert the at least one first RFFE register-write command sequence into at least one first SuBUS register-write command sequence corresponding to the selected first slave; and provide the at least one first SuBUS register-write command sequence to the at least one first auxiliary port” ([0056] RFFE write command, translate to SuBUS command and send on single wire communications bus).
Neither Ngo nor AAPA appears to explicitly disclose “activate the at least one first auxiliary port and deactivate the at least one second auxiliary port.”
As above, it can be argued that Ngo’s method ‘activates’ the port when sending communications on said port.  Also, it can be argued that Ngo’s method ‘deactivates’ the other port when not sending communications on the other port.  However, to further show that ‘activating’ and ‘deactivating’ ports is known in the art, the examiner refers to Decesaris (Abstract and [0005]).
Ngo, AAPA, and Decesaris are analogous art because they are from the same field of endeavor, which is 1-wire communications.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ngo, AAPA, and Decesaris before him or her, to modify the teachings of Ngo and AAPA to include the teachings of Decesaris so that switches are used to activate and deactivate connections.

Therefore, it would have been obvious to combine Decesaris with Ngo and AAPA to obtain the invention as specified in the instant claim.

Note, claim 14 recites the corresponding limitations of claim 13.  Therefore, the rejection of claim 13 applies to claim 14.
Claim 14 reverses the features of claim 13, so that a second auxiliary bus is identified and activated.  Further, a first auxiliary port is deactivated and the converted command sequence is sent to the second auxiliary port.
As above, Ngo discloses identifying the appropriate port and SuBUS to use (Fig. 5 steps 86, 90, 124, 128 receiving RFFE commands and identifying the appropriate SuBUS).
Also, as above, it can be argued that Ngo’s method ‘activates’ the port when sending communications on said port.  Also, it can be argued that Ngo’s method ‘deactivates’ the other port when not sending communications on the other port.  However, to further show that ‘activating’ and ‘deactivating’ ports is known in the art, the examiner refers to Decesaris (Abstract and [0005]).
Ngo, AAPA, and Decesaris are analogous art because they are from the same field of endeavor, which is 1-wire communications.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ngo, AAPA, and Decesaris before him or her, to modify the teachings of Ngo and AAPA to include the 
The motivation for doing so would have been to provide a simple means for ensuring that the data is sent on the desired SuBUS bus(es).
Therefore, it would have been obvious to combine Decesaris with Ngo and AAPA to obtain the invention as specified in the instant claim.

Note, claim 15 recites the corresponding limitations of claims 13 and 14.  Therefore, the rejections of claims 13 and 14 apply to claim 15.
Also, Ngo discloses “register-write command sequence corresponding to the plurality of first slaves” and “register-write command sequence corresponding to the plurality of second slaves” (Fig. 5 matching a slave group).
Further, Ngo discloses “store the at least one first SuBUS register-write command sequence in the plurality of first slaves via the at least one first auxiliary port” and “store the at least one second SuBUS register-write command sequence in the plurality of second slaves via the at least one second auxiliary port” (Fig. 5 step 98 accept data on all slaves in the group).

	As per claim 16, Ngo discloses “the bridge controller is further configured to: receive an RFFE trigger command sequence corresponding to a broadcast slave identification (BSID); convert the RFFE trigger command sequence into a SuBUS trigger command sequence corresponding to the BSID” (Fig. 5 RFFE command to bridge at 86, translated command sent to all slaves within a group 92/98 when the USID matches a slave group 94).
Neither Ngo nor AAPA appears to explicitly disclose “activate the at least one first auxiliary port and the at least one second auxiliary port” “and provide concurrently the SuBUS trigger command sequence to the plurality of first slaves and the plurality of second slaves via the at least one first auxiliary port and the at least one second auxiliary port, respectively.”
However, Decesaris discloses “activate the at least one first auxiliary port and the at least one second auxiliary port” “and provide concurrently” “to the plurality of first slaves and the plurality of second slaves via the at least one first auxiliary port and the at least one second auxiliary port, respectively” (abstract and [0005] broadcasting to the first and second system).
Ngo, AAPA, and Decesaris are analogous art because they are from the same field of endeavor, which is 1-wire communications.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ngo, AAPA, and Decesaris before him or her, to modify the teachings of Ngo and AAPA to include the teachings of Decesaris so that switches are used to activate and deactivate connections.
The motivation for doing so would have been to provide a simple means for ensuring that the data is sent on the desired SuBUS bus(es).
Therefore, it would have been obvious to combine Decesaris with Ngo and AAPA to obtain the invention as specified in the instant claim.

Note, claim 17 recites the corresponding limitations of claim 15.  Therefore, the rejection of claim 15 applies to claim 17.
Claim 17 differs from claim 15 in limitations that state “one or more selected slaves” as highlighted below: 
receive at least one first RFFE register-write command sequence corresponding to one or more selected first slaves among the plurality of first slaves; convert the at least one first RFFE register-write command sequence into at least one first SuBUS register-write command sequence corresponding to the one or more selected first slaves; store the at least one first SuBUS register-write command sequence in the one or more selected first slaves via the at least one first auxiliary port” and “receive at least one second RFFE register-write command sequence corresponding to one or more selected second slaves among the plurality of second slaves; convert the at least one second RFFE register-write command sequence into at least one second SuBUS register-write command sequence corresponding to the one or more selected second slaves; and store the at least one second SuBUS register-write command sequence in the one or more selected second slaves via the at least one second auxiliary port.”

	Claim 17’s ‘one or more selected slaves’ can be equivalent to one selected slave.  This feature of determining one selected slave can be seen in Ngo’s Fig. 5 at step 108/114/120.
	
	As per claim 18, Ngo discloses “the bridge controller is further configured to: receive an RFFE trigger command sequence corresponding to a group slave identification (GSID) associated with the one or more selected first slaves and the one or more selected second slaves; convert the RFFE trigger command sequence into a SuBUS trigger command sequence corresponding to the GSID” and “provide concurrently the SuBUS trigger command sequence to the one or more selected first Fig. 5 RFFE command to bridge at 86, translated command sent to all slaves within a group 92/98 when the USID matches a slave group 94).
Neither Ngo nor AAPA appears to explicitly disclose “activate the at least one first auxiliary port and the at least one second auxiliary port; and provide concurrently the SuBUS trigger command sequence to the one or more selected first slaves and the one or more selected second slaves via the at least one first auxiliary port and the at least one second auxiliary port, respectively.”
However, Decesaris discloses “activate the at least one first auxiliary port and the at least one second auxiliary port; and provide concurrently” “to the one or more selected first slaves and the one or more selected second slaves via the at least one first auxiliary port and the at least one second auxiliary port, respectively” (abstract and [0005] broadcasting to the first and second system).
Ngo, AAPA, and Decesaris are analogous art because they are from the same field of endeavor, which is 1-wire communications.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ngo, AAPA, and Decesaris before him or her, to modify the teachings of Ngo and AAPA to include the teachings of Decesaris so that switches are used to activate and deactivate connections.
The motivation for doing so would have been to provide a simple means for ensuring that the data is sent on the desired SuBUS bus(es).
Therefore, it would have been obvious to combine Decesaris with Ngo and AAPA to obtain the invention as specified in the instant claim.

Allowable Subject Matter
Claims 6 – 8 and 19 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 7/14/2021 have been fully considered but they are not persuasive.
Applicant argues, on page 13, that none of Ngo’s two USIDs is configured to identify the single wire communications bus 60A or 60B.
The examiner disagrees.  
Ngo specifically states at [0056] "The bridge bus controller checks to see if the USID in the command is a match for any of the slave devices or the bridge (step 88), and if not, the bridge bus controller waits for another RFFE command. If the USID is a match, then the bridge bus controller checks to see if the USID matches a first single wire communication bus (such as first single wire communications bus 12A, FIG. 1) (step 90)."  Ngo also states in [0059] that the controller “checks to see if the USID matches a second single wire bus.”  If there is a match, the bridge bus controller sends the command on the second single wire communication bus.
Here it is seen that the command sequence comprises an indication that uniquely identifies one of the buses, as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 10983942 is a copending Application of Applicants which has been granted.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184